                Case 16-11213-CSS              Doc 1301        Filed 09/10/19         Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             OF THE DISTRICT OF DELAWARE


 In re:                                                     Chapter 7

 CONSTELLATION ENTERPRISES LLC, et                          Case No. 16-11213 (CSS)
 al.,1                                                      (Jointly Administered)

                                     Debtors.               Hearing Date: October 15, 2019 @ 1:00 p.m.
                                                            Objection Deadline: October 1, 2019 @ 4:00 p.m.

 DAVID W. CARICKHOFF, solely in his
 capacity as chapter 7 trustee for the estate of
 COLUMBUS STEEL CASTINGS
 COMPANY,

                            Plaintiff,

           v.

 ALLEN REFRACTORIES COMPANY,                                Adv. Pro. No. 18-50834 (CSS)

                            Defendant.


          CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER APPROVING
        SETTLEMENT OF AVOIDANCE ACTION AND JUDGMENT AGAINST
      ALLEN REFRACTORIES COMPANY PURSUANT TO FED. R. BANKR. P. 9019


          David W. Carickhoff, Chapter 7 Trustee (the “Trustee”) for the bankruptcy estates (the

“Estates”) of the above-captioned debtors (the “Debtors”) hereby moves this Court for entry of

an Order Approving Settlement of Avoidance Action and Judgment against Allen Refractories

Company Pursuant to Fed. R. Bankr. P. 9019 (the “Motion”), and in support thereof, states as

follows:



1
  The Debtors in these cases, along with the last four digits of the federal tax identification number for each of the
Debtors, where applicable are: Constellation Enterprises LLC (9571); JFC Holding Corporation (0312); The
Jorgensen Forge Corporation (1717); Columbus Holdings Inc. (8155); Columbus Steel Castings Company (8153);
Zero Corporation (0538); Zero Manufacturing, Inc. (8362); Metal Technology Solutions, Inc. (7203); Eclipse
Manufacturing Co. (1493); and Steel Forming, Inc. (4995).
             Case 16-11213-CSS           Doc 1301    Filed 09/10/19     Page 2 of 8



                                         JURISDICTION

       1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      Venue of this proceeding and this Motion is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409. The predicates for the relief sought herein are section 105(a) of title 11

of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

       3.      On May 16, 2016 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code.

       4.      By Order entered May 18, 2016, these cases are being jointly administered.

       5.      On September 27, 2017, an Order was entered by the Court converting the

Debtors’ chapter 11 cases to cases under chapter 7 of the Bankruptcy Code, effective as of

October 2, 2017.

       6.      The Trustee was subsequently appointed as chapter 7 trustee of the Debtors’

Estates pursuant to section 701(a) of the Bankruptcy Code.

       7.      Pursuant to the Declaration of Timothy B. Stallkamp in Support of Chapter 11

Petitions and First Day Motions, the Debtors operated four separate businesses including a

“Columbus Castings” business that was operated by Columbus Steel Castings Company (the

“Columbus Castings Business”).

       8.      During the course of the chapter 11 cases, the Debtors sold substantially all of

their assets in two sale transactions.    All of the Debtors’ businesses (the “Going Concern

Businesses”) other than the Columbus Castings Business were sold as a going concern (the



                                                2
              Case 16-11213-CSS         Doc 1301    Filed 09/10/19     Page 3 of 8



“Going Concern Sale”). The Columbus Castings Business and its related assets were sold in a

liquidation sale (the “Liquidation Sale”).

        9.     As part of the Going Concern Sale almost all chapter 5 causes of action relating to

the Going Concern Businesses were sold. However, chapter 5 causes of action against certain

specified entities were carved out from the Going Concern Sale (the “Carved Out Causes of

Action”).

        10.    Unlike the Going Concern Sale, chapter 5 causes of action related to the

Columbus Castings Business were not sold (the “Columbus Causes of Action” and collectively

with the Carved Out Causes of Action, the “Retained Causes of Action”). The Retained Causes

of Action remain with the Debtors’ estates to be investigated, and, as appropriate, prosecuted or

otherwise resolved by the Trustee.

        11.    In accordance with his duties under the Bankruptcy Code, the Trustee reviewed

the Debtors’ financial books and records and investigated the Retained Causes of Action. After

reviewing the Debtors’ books and records, the Trustee identified a number of parties (the

“Potential Defendants”) who may have received avoidable transfers during the 90 days prior to

the Petition Date (the “Preference Period”) or, with respect to fraudulent transfers, within the

applicable lookback period.

        12.    In September 2018, the Trustee commenced adversary proceedings against certain

of the Potential Defendants (the “Avoidance Actions”). By the Avoidance Actions, the Trustee

sought, inter alia, to avoid and recover, pursuant to Bankruptcy Code sections 547, 548 and 550

alleged preferential transfers made during the Preference Period and certain alleged fraudulent

transfers.




                                                3
               Case 16-11213-CSS              Doc 1301        Filed 09/10/19        Page 4 of 8



        13.      The Trustee previously resolved all of the Avoidance Actions pending before the

Court through settlement or entry of judgments. Specifically, the Trustee has previously filed,

and the Court has approved, five omnibus 9019 motions, which approved settlements that total

$1,217,975.35. An additional 9019 motion, seeking approval of the Trustee’s settlement with

U.S. Bank, N.A. for $310,000.00 also was approved.

        14.      In addition, the Court entered judgments against certain of the defendants in the

Avoidance Actions, including Allen Refractories Company (“Allen Refractories”),that had failed

to answer the complaints filed against them.

        15.      Subject to Bankruptcy Court approval, the Trustee has now entered into a written

settlement agreement (the “Settlement Agreement”) with Allen Refractories that will result in the

recovery of $150,000.00 for the Debtor’s estate.2 The details of the settlement is summarized

below.3

                                        SETTLEMENT DETAILS

        16.      On September 26, 2018, the Trustee filed a complaint against Allen Refractories,

asserting, inter alia, that he is entitled to avoid and recover from Allen Refractories pursuant to

Bankruptcy Code sections 547 and 550 for alleged preferential transfers made during the

Preference Period in a total amount of not less than $199,125.56.

        17.      Allen Refractories did not file an answer. On February 5, 2019, the Clerk of the

Court entered a judgment (the “Judgment”) of default in the amount of $199,125.56 plus Court

filing costs in the amount of $350.


2
  Upon approval of this Motion, the settlement amounts with all settling parties to date will total $1,677,975.35 in
the aggregate.
3
  A copy of the Settlement Agreement is attached hereto as Exhibit A. The terms of the Settlement Agreement
summarized in this Motion in no way alter, change, or amend the actual terms set forth in the Settlement Agreement.
In the event that there are any inconsistencies between this summary and the actual terms of the Settlement
Agreement, the language set forth in the Settlement Agreement shall control.

                                                         4
                Case 16-11213-CSS         Doc 1301     Filed 09/10/19      Page 5 of 8



          18.    On June 17, 2019, the Judgment was registered in the United States Bankruptcy

Court for the Southern District of New York (the “New York Bankruptcy Court”) (Misc. Pro.

No. 19-00403). On June 27, 2019, the New York Bankruptcy Court issued a Writ of Execution

to the United States Marshal (“Writ of Execution”).            On or about July 22, 2019, Allen

Refractories’ bank received the Writ of Execution bank and placed a hold in the amount of

$199,125.56 on the Defendant’s account.

          19.      After the hold of funds was placed, Allen Refractories contacted the Trustee in

an attempt to resolve the matter.

          20.    Allen Refractories has asserted that it would seek to vacate the judgment and

would assert ordinary course and new value defenses. After analyzing risks associated with

continued litigation concerning the Judgment, the defenses Allen Refractories would assert if the

Judgment was vacated, and considering the costs in proceeding with litigation, the parties

resolved the matter such that Allen Refractories will pay the Trustee $150,000 in settlement and

full satisfaction of the Judgment and a mutual release of any and all claims. Additionally, Allen

Refractories will waive its right to assert a claim against the Debtors’ Estates under 11 U.S.C. §

502(h).

                                      RELIEF REQUESTED

          21.    By this Motion, the Trustee seeks approval of the Settlement Agreement with

Allen Refractories as described herein.

          22.    Bankruptcy Rule 9019 provides that “[o]n motion by the [T]rustee and after

notice and a hearing, the court may approve a compromise or settlement. Notice shall be given to

creditors, the United States trustee, the debtor . . . and to any other entity as the court may direct.

Fed. R. Bankr. P. 9019(a); see also Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir.



                                                  5
               Case 16-11213-CSS         Doc 1301       Filed 09/10/19   Page 6 of 8



1996). Courts generally defer to a trustee’s business judgment when there is a legitimate

business justification for the trustee’s decision. Id. at 395.

         23.    In determining whether a settlement should be approved under Bankruptcy Rule

9019, the Court must “assess and balance the value of the claim that is being compromised

against the value to the estate of the acceptance of the compromise proposal.” Id. at 393. In

striking this balance, the Court should consider “(i) the probability of success in the litigation;

(ii) the likely difficulties in collection; (iii) the complexity of the litigation involved, and the

expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of the

creditors.” Id. Bankruptcy Rule 9019(a) commits the approval or rejection of a settlement to the

sound discretion of the bankruptcy Court. In re Michael, 183 B.R. 230, 232 (Bankr. D. Mont.

1995).

         24.    Moreover, settlements should be approved if they fall above the lowest point on

the continuum of reasonableness. “[The] responsibility of the bankruptcy judge…is not to

decide the numerous questions of law and fact raised by the appellants but rather to canvass the

issues and see whether the settlement fall[s] below the lowest point in the range of

reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); In re Planned

Protective Servs., Inc., 130 B.R. 94, 99 n.7 (Bankr. C.D. Cal. 1991); In re Blair, 538 F.2d 849,

851 (9th Cir. 1976) (court should not conduct a “mini-trial” on the merits of a proposed

settlement). Thus, the question is not whether a better settlement might have been achieved or a

better result reached if litigation pursued. Instead, the court should approve settlements that meet

a minimal threshold of reasonableness. Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994);

In re Tech. for Energy Corp., 56 B.R. 605, 608 (Bankr. N.D. Ohio 1985).




                                                   6
              Case 16-11213-CSS         Doc 1301      Filed 09/10/19     Page 7 of 8



        25.    A review of these four factors demonstrates that the settlement with Allen

Refractories should be approved. The Trustee and his professionals have invested time and

effort in analyzing the transfers made to Allen Refractories. Similarly, the Trustee considered

the defenses asserted by Allen Refractories and the risks associated with Allen Refractories

seeking to vacate the Judgment and engaged in good faith, arms’-length negotiations with Allen

Refractories. The resultant settlement takes into account both asserted defenses, as well as the

costs and benefits associated with engaging in time consuming, expensive and uncertain

litigation.

        26.    The Trustee respectfully submits that the compromise reached with Allen

Refractories is fair, reasonable, and in the best interest of the Debtors’ estates and creditors. The

Trustee likewise believes the settlement is founded on the exercise of his sound business

judgment.

                                             NOTICE

        27.    Notice of this Motion has been given to: (a) the Office of the United States

Trustee; (b) all parties that have requested notice in the chapter 7 cases pursuant to Bankruptcy

Rule 2002; and (c) counsel for Allen Refractories. Such notice is reasonable in light of the

circumstances of these chapter 7 cases and the nature of the relief sought herein.

                                         CONCLUSION

        WHEREFORE, the Trustee respectfully requests that the Court enter the attached Order

granting the Trustee’s Motion approving the settlement with Allen Refractories and granting

such other and further relief as the Court deems just and equitable.




                                                 7
              Case 16-11213-CSS   Doc 1301   Filed 09/10/19   Page 8 of 8



Dated: September 10, 2019             ARCHER & GREINER, P.C.

                                             /s/ Alan M. Root
                                      Alan M. Root (No. 5427)
                                      300 Delaware Ave., Suite 1100
                                      Wilmington, DE 19801
                                      Telephone: (302) 777-4350
                                      Facsimile: (302) 777-4352
                                      Email: aroot@archerlaw.com

                                      Attorneys for the Chapter 7 Trustee

216947704v1




                                        8
